Citation Nr: 1422943	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected migraine headaches.

3.  Entitlement to an effective date prior to August 18, 2010, for the grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to June 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran requested a Travel Board hearing.  However, he later withdrew this request in writing in March 2014.  

The RO has reopened the claim of entitlement to service connection for bilateral hearing loss and denied it on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The issues of entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected migraine headaches, and entitlement to an effective date prior to August 18, 2010, for the grant of service connection for tinnitus being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO declined to reopen the Veteran's claim for service connection of a bilateral hearing loss on the grounds that new and material evidence had not been submitted; the Veteran did not appeal that determination.

2.  Evidence received since the final August 2005 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating it.


CONCLUSIONS OF LAW

1.  The RO's August 2005 denial of the Veteran's application to reopen his claim for service connection of a bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the August 2005 denial, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The RO denied the Veteran's claim for service connection for bilateral hearing loss by way of a January 2002 decision, finding that the condition neither occurred in nor was caused by service and there was no evidence the claimed condition existed.  The Veteran did not file a notice of disagreement within one year of the determination nor was new and material evidence associated with the record within that year.  The decision thus became final.  The Veteran's application to reopen his claim for service connection of bilateral hearing loss was denied in an August 2005 rating decision.  The RO denied reopening the claim on the grounds that new and material evidence showing a nexus to service or service-connected disability had not been shown.  The Veteran did not appeal this determination, nor was new and material evidence associated with the record within one year, and the decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

With respect to the application to reopen the claim for service connection of a bilateral hearing loss, the Board finds that new and material evidence has been submitted.  As noted above, the RO has denied this claim on the grounds that the evidence did not establish a nexus of bilateral hearing loss to service or service-connected disability.  In furtherance of attempting to reopen the claim, the Veteran submitted medical opinions from E.M.C., M.D. dated in June 2008 and August 2009, in which Dr. C. states, albeit with little rationale, that the Veteran service-connected migraine headaches affected his hearing.  This suggests that the Veteran has bilateral hearing loss caused or aggravated by service-connected migraine headaches.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence was not of record and relates to the unestablished finding of a nexus, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened; to this extent only is the appeal granted


REMAND

The Veteran claims that he incurred hearing loss in service due to exposure to gunfire or that his bilateral hearing loss is secondary to his service-connected migraine headaches with photophobia.  The Veteran was afforded a VA examination in June 2013 to address his claim.  

Examination in June 2013 resulted in an assessment of mild bilateral hearing loss; however, pure tone thresholds reflected in the audiogram associated with the examination show hearing loss to a level considered disability for VA purposes in the left ear, but not the right ear.  Moreover, the speech discrimination scores, although very low, were considered unreliable.  38 C.F.R. § 3.385.  The examiner commented that the test results were invalid, noting that the Veteran's responses were inconsistent throughout testing despite reinstruction.  Notably, the Veteran reported that his tinnitus interfered with his ability to respond appropriately.  The examiner did not indicate whether reliable test results could be obtained, although they referenced a May 2012 VA audiogram.  

Despite the unreliable test results, the examiner did address the etiology of bilateral hearing loss with respect to the claim on appeal.  In terms of direct service connection, the examiner concluded that it was less likely than not that the condition was caused by or a result of service, largely relying upon the service treatment records showing normal hearing acuity in service.  The examiner also commented on service connection as secondary to migraines, but did not offer any etiological opinion or address aggravation, however.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner did not address the question of aggravation on a secondary basis or offer an opinion with rationale on the issue of direct secondary service connection.  Moreover, the examiner did not address whether reliable audiometrics could be obtained.  Accordingly, the Board concludes that the VA examination is inadequate to decide the claim and it must, therefore, be returned.  38 C.F.R. § 4.2.

Following the issuance of the latest Supplemental Statement of the Case (SSOC) in June 2013, the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for records from E.M.C., M.D.  A review of the record discloses that VA has obtained some records from this provider dating from March 1999 to September 2004.  Nevertheless, the Veteran requests that VA assist him in obtaining more records from this provider.  VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1).  Accordingly, the case must be remanded to assist the Veteran in securing this evidence, if possible.

Notably, the Veteran's August 2013 VA Form 21-4142 may have expired due to the passage of time.  On remand, if necessary, the Veteran should be asked to provide a new VA Form 21-4142.

It is also noted that the claims folder indicates that the Veteran applied for Social Security Administration (SSA) disability benefits.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

In addition, VA treatment records dated May 8, 2012 and May 10, 2012 indicate that scanned documents were attached to the audiology consult notes, however, the Board cannot view those records.  On remand, the scanned documents should be associated with the record.

In a June 2013 rating decision, the RO granted entitlement to service connection for tinnitus effective June 14, 2013.  The Veteran filed a Notice of Disagreement (NOD) with respect to the assigned effective date, stating that he had initially filed for service connection of tinnitus in February 2005.  In a March 2014 rating decision, the RO granted an effective date of August 18, 2010, for the grant of service connection for tinnitus, finding that clear and unmistakable error had been made in the assignment of the June 14, 2013, effective date.  The RO noted in the rating decision that this was a full grant of the benefits sought on appeal.

The issue of entitlement to an effective date prior to August 18, 2010, for the grant of service connection for tinnitus must be remanded.  The Veteran seeks an effective date prior to August 18, 2010, by virtue of the NOD in which he indicates the effective date should date back to February 2005.  The RO did not issue a Statement of the Case (SOC) on this issue.  The Court has held that the filing of a NOD initiates the appeal process, and that the failure of the RO to issue an SOC is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board is required to remand this issue for issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain records from E.M.D., M.D.  If the August 2013 VA Form 21-4142 is no longer valid, inform the Veteran of the necessity of executing an updated release.  If the Veteran returns the release, attempt to obtain these records.  Perform any and all follow-up as necessary, and document negative results, providing notice to the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be noted and the Veteran must be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Associate with the record the scanned documents that are attached to VA audiology consult records dated May 8, 2012 and May 10, 2012.  The notes indicate that "VistA Imaging" is to be used to view the documents, however, the Board does not have the ability to do so.

4.  After the development directed above has been completed to the extent possible, schedule the Veteran for a VA examination to address the nature and etiology of his claimed bilateral hearing loss.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.

The examiner should address the following questions:

a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran incurred bilateral hearing during service or that bilateral hearing loss is otherwise attributable thereto, to include as due to exposure to acoustic trauma?

b)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's service-connected migraine headaches caused bilateral hearing loss?    

c)  Is it at least as likely as not that bilateral hearing loss has been aggravated (that is, worsened) by the service-connected migraine headaches beyond natural progression.  If so, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

If the examiner concludes that any test results are unreliable, he or she is asked to provide an explanation for this conclusion and state whether reliable test results can be obtained, or whether any other audiometrics of record are reliable.

5.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran should be furnished with a SSOC and be afforded an opportunity to respond before the record is returned to the Board for further review.

6.  Issue a SOC to the Veteran regarding his claim of entitlement to an effective date prior to August 18, 2010, for the grant of service connection for tinnitus.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


